Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 6 July 2021 has been entered. Applicant’s amendment of the claims filed 17 November 2022 has been entered.

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 203-221, and the species of: A-a) wherein the system comprising a centrifuge; B-b) wherein the flow filtration module is a tangential flow filtration module; and C-a) wherein the biological sample is plasma or blood, in the reply filed on 17 November 2022 is acknowledged. 
Claims 1-202 are cancelled. Claims 203-222 are pending. Claim 222 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 203-221 are under examination to the extent they read on the elected species. Claims 203 and 209-221 read on the elected species, and claims 204-208 are withdrawn as being drawn to non-elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 15/910,491 is now issued as U.S. Patent No. 11,040,092. Paragraph [001] of the specification (the section “CROSS-REFERENCE”) should be updated accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 203, 209-211 and 213-221 are rejected under pre-AIA  35 U.S.C. 102(b), as being anticipated by Pilon et al. (US 2006/0025348 A1, Pub. Date: Feb. 2, 2006).
Pilon teaches a system for purification of a recombinant protein for use as a pharmaceutical agent [0144]. Pilon teaches that the purification system includes: (a) centrifugation (by using a centrifuge) to clarify a protein extract; and (b) separation of the crude fraction (from centrifugation) by tangential flow filtration with a M.W. cut-off at 100 kDa [0145]. As evidenced by van Reis (U.S. Patent No. 5,256,294, Date of Patent: Oct. 26, 1993), a tangential flow filtration apparatus includes a sample loading reservoir, a feed pump, an inlet, one or more filters, and one or more outlets; and activation of the pump flows the sample material from the inlet to the outlet and through the one or more filters (see van Reis, at col. 6, lines 11-55).
Regarding the features of the product produced through the system, (i.e., the enriched A2M from a biological sample from a mammalian subject), as recited in the instant claims, these claim elements are not given patentable weight in this rejection, because the claims are drawn to a system for making an enriched A2M from a biological sample from a mammalian subject, not a product produced by the system. 
Therefore, Pilon anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 212 is rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Pilon et al. (US 2006/0025348 A1), as applied to claims 203, 209-211 and 213-221 above, and further in view of Palmer et al. (Biotechnol. Prog., 2009, Vol. 25(1):189-199).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Pilon teaches as set forth above. Pilon, however, does not teach wherein the one or more filters comprises a hollow fiber tangential flow filter (claim 212).
Palmer teaches tangential flow filtration (TFF) for use to enrich hemoglobin (Hb) from red blood cells (RBCs) (see Abstract). Palmer teaches that TFF is a fast and simple method to purify Hb from RBCs using filtration through hollow fiber (HF) membranes (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use tangential flow filtration with hollow fiber membranes in the system of Pilon for purification of a recombinant protein. One of ordinary skill in the art would have been motivated to do so, because Pilon teaches a system for purification of a recombinant protein comprising the use of tangential flow filtration, and Palmer further teaches that tangential flow filtration uses hollow fiber membranes for filtration. Therefore, the combined teachings provide a reasonable expectation of success in purifying a protein from a biological sample. 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 16, 2022